CERTIFICATION OF OFFICERS PURSUANT TO 18 USC & 1350 AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 I hereby certify that the accompanying report on Form 10-K for the period ended December 31, 2008, and filed with the Securities and Exchange Commission on the date hereof pursuant to Section 13(a) of the Securities Exchange Act of 1934 (the “Report”) by our Company fully complies with the requirements of that section. I further certify that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the company. March 30, /s/ James Moses James Moses, President /s/ James Moses James Moses, Interim Chief Financial Officer
